OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                 AUSTIN




B~~or~ble   0. P. Lockhart, Chairman
Bomd   of Inauranae Commlaalo~era
Awtln,    Tour

Dear   Slrt




been   raoelved and oarefully
requeat   aa follova8




       it broadcarta   any other adverttaement.        The broad-
       cast doer not purport to be made in behalf of
       YOAI . It atatem t&t      the article   la “brought to
       YOU bx the sterling Ineuranos Company”        and again
       that   Sterling’s   message to you lr . ..* and again
       “nou a meavage from our l    poneor,”   that 18, thr
       4frrllng   Company.   Ths advertlacment     rtatet to
Honorable   C. P. Lookhart,    page   2



     the public that they oan "addretie their card (in
     reaponme  to the advmrtlaement)    to Strrllug,  aare
     of ArtloP    WAX:     Tha uhole artiala la one read
     8a oomlng from Sterling8 and not Srom YOAI. The
     ldvertlaement    doea not purport to be a recom-
     mendation o r l utateunt    or anything   of the aort
     on the part of UOAI.1

           “You will observe that the above 8taLsment
     lmplled, An ve belleve the ueu~l facta to be,
     that in naponae   to tht   broadcaut  aollcltatlnn
     mall la addreared   by peraona   making inqulrlea, to
     the lnauranae oompan7 In cere of the broedcart-
     lng atatlon, rhioh lt8tlon IA turn presumably for-
     uuda  there lnqulrloa  by mall, or othervlae,  to
     the foreign company at it8 home office, or pertape
     ouch lull la ploked Up at t.hA broadcaatlt;: rta-
     tlon by ptrton8 repre8entlng   the inewer.

            "You MJ   aaaume   that   the radio   rtoriona   them-
     lelveaAre either incorporated   or not incorpor8t-
     ed, thnt the ldrertlalng la accompll8hed  either
     by the owner8   in person or through the obency of
     amployooa ; that al.1 of the insurers  for whom the
     broodaaats  are mAea Are incorporated;    that the
     lnaureru pay a vAluoble conaidcrAt:on          to the
     radlo rtationz     for the broadcast;     and that the
     aollcltatlona     do rcault Ln inquiries      rrom Urtan-
     era 1~ the State of Taxa*, Which in Cue course
     rtech the lnaurtr And result, in m~cy ccae8, in
     the ‘Oltlmte    ConsummAtion    01' Lnrurance   comtra0ta
     by the insurer and paytntntfor life, health and
     acoldent pollclea,     an well aa cA8ualty pollcler
     of tU4oua     typ88; and it la reAaonable        to a8uume
     further that the ~11       8ollolted   by the radio atat-
     lona contame not only lnqulrles,          hut In 8ome
     caaet   lppllcailon   blanks and remlttancee       for IA-
     u UrAAot . Aaaumt further that the redlo statlona
     and thtlr employtee     are not llocneed ae IMuranoe
     agtnta.
            "We dtalrt  your opinion aa to vhether  (a) In
     the oeae of ln8urerm holding oertlflcntea     of au-
     thorlt    to oonduct their busine8t  In this Ltate,
     end (b    in cace of inmurtrr who do not hold euch
                                                                       ,. :;




JiOAOrabb   0. P. LOCkhart,    pugt   3



      oertlflcatem,  operatlona    of the kind htrtlnabove
      doaorlbed oonrtltute a vlolatlon of any of the
      term   of th6 roiiouing,   w   any other, Article8
      Of th. CiVil end iOMl’St4tUteI      Of Our 2tet.e:

            .tr. J. Artlolea 5055 and 9%;    PeAal        Coda
      Artialea 568-570 inclualvt,   and 5708.

             "You ~111 obaervt tb6t cowmel           for the radio
     atatlon lbowe named arguer that theat broadoeata
     do Pot o o na tltute   l molicitetlon       of appllcatlont
     for inruranae and that thtlr purpose and tfftct
     are not 'in any mnnner to aid ln tranmactl0A              or
     the bU6iAe88 Of an7 lnaurMoe            compuny,~ that th6
     8tatiOn or it8 tmplOyee8         are AOt permonr      'who take
     or trMII!dtI      other th63 for himself' any ay;lica-
     tlon ror lnaurance       . . . or who advertlate     or other-
     vlut glres notice that h6 will receive or trana-
     nit mea6 . . . or do or perform any otlur act or
     thlag ln the making or oonaucumtlrlg of any aontracx
     of l~aur8~6e for or vlth any such bturanat mm-
     puay other then for hlmaelf          . . . uhether eny of
     lwh a a taahall be dome at the lnatence             or co-
     w-t,      or by the employment      of much lmura,nce
     ooapany, or of, or by, Amy broker or other per-
     eon . . ..I and that th6y are not prIOA8            vho 'eo-
     licit llfo, health or eocldent            insurance  or act
     aa 6 life, heelth or aCCld6At           lnrurance   agent
     for any pereon or lnaur6nce company or aaaoala-
     tlcm not authorized       to do bU8lne8a       in TtX88 . ..I
     kceuat,     priAOip4lly,      tha lo~loitatlona     on their
     feae purport to be madt odly behalf of tht la-
     luror, and not jolted in or reoommended             in any
     way by the braadoeatlng         ltatlon itself.      Tht rt-
     ply to that poaltlon        8eem8 to u8 plalux thet the
     axlatenat    of a rollcltatlon      Is uot dependent       up-
     on the quertlon      of whtther the 8ollcltor        pur-
     port8 to act in hla own' name or lnt6remt or in
     thoae of hla principal or ldver tlmer             nor ,upon
     the motive or the compenaatlon            or laok of motlve
     und oompsnmtlon upon the pert of tht sollcltor;
     but that it la lrufflolent ll' there be an lm-
     portupity    thut   the henrtrm make ap llcatlor. or
     In &ice      to the lnaurer vhich lea 8 8 or 18 oel-
     cu? ate-3and tenda to lead to the tranaactlun             or
     oolloumatlon      of lnaurance    contracts.
kio3orabl.e 0. P. Lockhart,       page    4



            *Co~el     for the atatlon above named llro
     argues that if tha broadeartr        arm in violation
     o f th lta tutw above aited,       they are eqmlly      a
     violation    vhethor the ldvertlremant       ir for a ll-
     oenr.6 company or an unllcenred         ccmpany; uhlch,
     of QO-a,      ml&at be trw aaide frozethe provl-
     miaru of penal Coda Article       570a; ahd they further
     argue that if it 18 a violation tor the radio eta-
     tiow to ldvertlae lmuranae,          It is equally a
     violation    for norapapora    aad magaruar      to run ad-
     vertiamwntm      for lnsuranoe   coupanlea    without  be-
     ing llaehaed am agents."

            Article   5055   of   the    havlwad     Civil   btatutmr,        la8a
follour I

           'It rhall not be lawful for any pcrmon to
     aat uithti thin ;tato, a8 agent or othervlrc,
     in rollolting    or receirlng appllcatiohe   for in-
     lur a na eo f a nykind wh a tever o,r in a nyma nner
     to lld Ln the tranaactlon     of the bualnear of any
     l.nmuranw   coupauy lnaorporatad    in thlm State or
     out of it, vlthout flrrt proaurlng      a certlflcate
     of authority    from the Commlsaloner."

            Artlola   5as    of cald      atstutaa     ;s In part        am   fo~lovs:

            'Any per-on who rollclta     lhnurance  on behalf
     of any lhaurahco    aompahy,   whether incorporated
     under the lam of thir or shy other Ltoto or ror-
     llgn government,    or vho takes or trawrnltr     other
     than for hluelf     say application    for lnauranc~ or
     a ny p o lic y0S lnsur a na eto o r frou lwh c o mp a ny,
     or uho ldvsrtlmra    or othervlre    Clvem notice that
     he vi11 recclre or transmit the same. cr vho rhall
     recelva or dellv*r a policy of iuurancc         of any
     ruah company, or vho ahall exaniine or ;nrpact any
     rlmk, or receive,    or collect, or trarueit any
     prstium or inmur~oe,      or make or iorvard any dla-
     gram of any brrlldihg or bulldlngs,       or do or per-
     form any other aot or thing in the making        or ccn-
     eummatlng    of any contract   of imurence    for or vlth
     any much lnnuranoa company other than for hlnaclf.
     or vho ahall sxomlne     into, or &jtaet    or ale In ad-
     juetloL any locr for or on behalf of any euch ;u-
     aurance ccryany, whether any of auci. nets chnll be
fionorable 0. P. Lockhart, page         5



      done  at the lnatanoe or request,   or by th alqloy-
      wnt   of muah lnsuranae aompany,   or of, or by any
      broker or other paraon, ah11 be held to be the
      agent of the coupany for vhloh the act la dune, or
      the rirk 18 taken, as far a8 relater to ull the
      llabll~tlrr,  dutler, roqulreueatr   and penaltlee
      ret forth in thla ohapter. . . .'
             hrtiolc   568   of thm    Penal   Code   18 a8   r0u0v8   t

             "Vhocver 8Ollolt8 inrUrMOC         On behalf  o? My
      L~~urance   oom+rg,      uhetir    incorporated   under the
      lau8 or t&l8 or any other Stats, or foreign &or-
      0rnuent, or who take8 or truumlts           other than for
      himself.   any l pplicatlan     ror ~numncc,      or any
      policy of &xuurauce,        to or from euuh company, or
      who advert1888    or otherulre      givoe notice that ha
      will receive    or tranault the same, or ahall receive
      or deliver a pollay of inrurance          of any auoh aom-
      pany, or who #hall examine or inspect any rlmk,
      or reoslve or collect or transmit auy preuluu 0r
      l.wUrMOe,    or m8ke or forurrd MY diagram of any
      building or do any other act in the makiw            or con-
      rummeting   or any aontrect or lnauranoe         for or with
      any rush ineuranae       company other than for hlmselr,
      or uho da11     ezoIILIne 1nt.o. or adjust or ald in
      adjurtlng   any 1088 ror or on behalf 0r any ruch
      lnauranae   company, whether any of such eats ahall
      be done at the lrmtanae,        or by the employment     of
      8uoh inauranae oapl      or of or by any broker or
                           ti held to be the agent of the
      other peraon, ahal p”p’
      ooupany for whloh the lot ir dons or the rlmk 18
      taken, a8 far am rolatem to all the requiremanta
      Md   penaltier herein 8et forth."

             Article   570   of raid   code    la (I8 follou8:

      or th$~e~&~one     h"=i   fg- t";e"y~ya:::,'If          $@ $:'
     chapter   ror any lneuranae company referred to in
     eald article   vlthout  ruoh company heving fLret
     oomplled vlth the requirements     of the lawn of this
     State, ehall be fined not leer, than five hundred
     nor more than one thousand dollara."
Honorable    0. P. Lockhart,      page    6




          “?onalty ia wtlng w, or enplo~ing, life,
     health, or aaol&nt iP1uraz~~eagent ulthout lloonse
          *SM. 6. &y person who shall act am l life,
     health or 8aaidont lnmuranoe agent without having
     felt obtained l ILa enr e 118horein provided,   or
     rho *hall rollait life, health or aaolduit    inrrp-
     aaeo or 8at m        l   U.S.,   hulth      tW lc a ldo nt
                                                             agent
     vlthout ha           boon   l    polnted M d deal@IAtod by
     mo m0
         dulyluth o r lr u3
                         Plfelnnur a noa eo q a ny,
                                                  a a a i-
     dent inrururae aoqmny,     llre and acaldmt,    health
     Ed   laaldent, or llre, heblth and aocldont iamr-
     Moe   sow,      or a88oalatlon,  or orgaaiwtlcu,
     loc&l rutwl    aid l8aoalatlon,  or atatevide autwl
     m#CXlatlCUZ to do 80 am herein provided, or Uzy
     peram     rho   lu       8olioit    life,      health    or accident
     l.wurana0 ar aat am 613agent             for     ay     person   or ln-
     8-O       0-r      OF WSOCi~tiOLl     no tlUthoZ%ti    to
     do bualnoor    la Tex8sj or any officer or repre8Mta-
     tlve of any llh      lMUrMO0     capoanJ, aaaident    in-
     SUmMe     aoqMy,     life and accident,    health Md
     abeldent,   or life, health and accident       1MUrMee
     company or w8oelation, Or organlratlon,          10001
     UUtWl   lld l88OOiati~,      01: StateWide  lUUtW1   aNSO-
     clatlon mho #ha11 knovlngly contract vlth or ap-
     point l8 M QMt        W      raon who does not hre       a
     valid ti    OUtStu         E came,    81 herein provided
     Sun    be guilty of a rimdemeanor and, upon can*10-
     tlon, oh811 k flnod any aua not in exaeaa 0r Plre
     Eundrod Donarm      (490) and ah11      be barred frau
     reaelvlag l llcen8e *a an lmuranae         agent ror a
     period or at 1ewt       tvo (2) years.”

             A8 ve undrratrnd the raOt8 Stated by you, vhether
or not the radio rtatlom referred to by you ara violating
the provlrlfana of the statutes above quoted depend8      upon vheth-
lr or no t 8dd StdiOM      "801iCit* 1MUl'MCe    on behalf Of SOme
lnour8nco   ocmpny,   a8 Ye would have t0 aSSU!W r8otS not 8hOvn
to exlat ln Order to bra       #aid Station8 within any Of the
other  provlrlona   of raid statute.
Wnorable       0. P. ]ackhrrt,         p08S     7



               Vebater'e Dlctlonery             give8       the fcllo~l~    deflnltlone
of   the   word   “eoliclt”:

               'Tomake petition     to; to entreat;     ierportuJla;
       -9    to loliolt  the   King   Sor  relief;  nov,   often,
       to qproaah    vlth a rsqueet       Or plea, am in eell-
       hg,  begging,   eta.; am, to eollclt me’8           neigh-
       bon for contributione.
             “To endmror  to obtain by e8U.q    or pleading;
       to plead for1 am, to eolicft an oifios, a favor,
       ah;    aleo, to meek eagerly cu? actively;  to
       oourt. ’

          In the came of Carter   v. dtate,  $3 3. U. 704, the
Supreme Court of Xrkaneae WC dealing     uith e cneu vhercln W.E.
Carter vae convictad  of eolioiting  orders for the male of
liquor in territory  vCere the male thereof wae prohibited
by lav.  &J had lneerted in the liaehville Neve the folloving:

             “J.&l. Strmga,  Ln Texarkirna, vi11 be glad
       to hors your order8 for Joel B. Frazier    Yhiekey.
       l l l Pleame   mend your order .to J. A. Ullson,
       of Texarkana, for Bonny Rye. *
               Thle    peper    vae plnted           wlthic    ten ml108   cf   .e college,
vlthin vhlah llalte the sale or ~lvlng   eway of Intoxicating
llquore vu  prohibited.   The law alleged to have been viclat-
ed by luvipg luah nevepaper  item Eubllehed  ie am iollove:

             “It lhall be unlavful for eny pereon, rlrm,
       pemtnerehlp   or corporation   engaged in the male of
       alcohol or an    eplrituoue,   ardent, vinoue, malt
       or fermented I lquore vhere the mame may be lavful,
       to eollclt ordera, either by agent or othervlee,
       fsr the sale of alcohol     or aw splr:tucue,  erdert,
       vlJloue , melt or fermented   liquors                  in any plaCe
       or placee In this    L;tatc where the                  same A~ problbft-
       od by lav.”

               In reverring  the judgment    of oonvlctlon                 in meld     came,
meld   court    made the follovlng   toldiw:

               “The many       uees   of’ the       term     ‘advertlee,’ I&
       lta   varioue     formr, nayte         found        in the Century
Eonarable 0. P. Laokhert, page 8


     mot1         from vhIoh thIe definition, the OM
           7’
     mo8t neor y  naohlng       to the fiata here, lo taken:
     'Tba rot or prutloe of hrlngln8 wything, em
     one*8 mata or ane*m budama,           into public no-
     tioo, 08 by paid umoweemnt           in perlodloal8,
     or by M     bills,     plaoodm,    eta., aa to aeoum
     o u r tmr ba yldv~tI8Ixl&'         ‘To lollolt' la thw
     6efInodr   'to     irportuno,   entreat,    lore, eek,
     lttarpt, try to obWn.1 Anbrmon'm "& v Dlotlon-
     -Y- boo, oleo, oontu?y DIO. '8olIoIt.' lauo
     of tb worn oi this tom embroao a6rortl~lng,
     althou@ odtutlelng lr a uthod, In a broad
     eense, 0r rolloltlng the ublio to purohaee the
     Va r .8
           ldrertlaed.    But   mdE   o1tS.q la a vell-
     knovn and doilnod aatlon, and adrertlelng     la
     8n wuallr voll-knovu and defined aotlon, and
     they uo not IdentIo81. It 18 true that they
     uo Intended to reaoh the memo reeult, the
     male of varee, but dlfterent router     are travel-
     od In roouhing    t&t on& One la leglrlnted
     ag8inrt, ad tha other 18 not. If the Logls-
     laturo intended    to m&e 0rImInal the advertlee-
     mnt   in prchlhited dlmtriot of liquor,    it VouId
     &re maid so, an4 not left euoh an Important
     matter to be implied from the uee of a general
     term. It vould be a atreined and uunatural
     ume OS the term ~eollolt~to Include in It ad-
     rortIomtr       in nowpepora.'
          In the 0Ua Of Golden &XOmpUg    v. Jbatlco'eCourt
or YOodlmxd T?., To10 County, et al., 140 Pm. Rep. 49, Die
trlot Court oi Appoal8, CeliroraIa, the Court van dealing
Vith 0 petltlon ior,0 wit of pohibltlon to reatraln the
proeeoutlau of the rwpondent under a oomplalnt ch8rging that
he had eollalted the male of certain alochollc llquore   tith-
in the l.ImItrof the City of Woodland, a municipal oorpora-
tlon, by havlq mailed aortain      letterm, price llete, and an
o r derlhmet lt tha City of Ban Ranoleco,     addreseed to a reai-
dent of the City OS Uoodlad,     the said clrcuhr letter,   prioe
list, and or&u rheot ocnetltutlng      en ldvertleement of cm-
taln llooholio llquorr offered for male b7 maid petitioner.
In panning upon vhethor  or not maid letter eollolted an order
for vhlmkey, the court mmdo tha follwlng holding, vhloh la
applicable heret
                                                                                5%)



Bonorable     0.   P. Loo-t,   page 9


          'Oounael, hovvrvr, paroelre no dlfforenoe
     batwen  um ut of l0110itIng orduo by Buv8                             or
     lattera av oIrou&m rontthrovghtb Uil to
     partioahv Imuvid8ml8 Iano-uwmmotarritor~
     MdthosIroulAt:oo,Iaruoh   torrIt~ofMvvp8pur,
     oaedoinlng~           othu~rel4tl3qto               otbr    wttora,
     8drertIamta    utolllng   the qu0lIt~ rpd   IVing
     8ha priooa of oortmixtbrmndm of Uquo+.    % at t&r+
     la on obvious diatinotion  hatvoem the tro popai-
     tiolu, ad       it lI.a in   tbo raot   tht.         la tha w
     use,    tba minda of putiaulu     pueau     or0 dlreotly
     ad&eaood    vp a nl sing le r ub jut, a a dth a irltea-
     tlat thum apeololly  oallmd to tba lvbjemt-mtter
     ofthmlettmr    or oirouUr,vhllm   la tb othar no
     prrtloular poraon ir appealed to u     ouy OM or
     tha vulow   uttera   vhIoh are uvux y nrerrd     to
     In or gIren publlolty through the &us     of tha
     adrertlaIngbolumM Of l novapapor Of gvaeral
     0lroulat10n. 'solIclt,' looo.Fdlngto wobatu'a
     Dlotionuy, Is ‘to apply to for obtunlng laythag;
     to lvo k oo r e x o uo to aat:on; to a r o uo 0do a Ir
     In,’eta .,   a nd it r y a p p lyto Wo o   vb uo 01 uoak8
     another fo r 0bribe, o r sa k eonotbor to umit
     bribary o r la r a eny ma dothu offuuoa.      B luk *o
     Lav Dlot., p. UO5. It implies rronal potitlon
     8nd Imprtuulty 8ddreaeed to a prr =EiI%
                                           o     lndivid-
     ual to do lQY p a r t:a ulathing,
                                 r      and it la tm-
     queetion8b~  in thin memo that the tom la wed
     In the statute.       If our ltmtute      against          bribery
     in term,       se In lffeot
                            it dooa, h o db um b      to
     say that 4 publio offloer vh o lo lIo I8o d0h r lb e
     for th a purorMu00 of mo ms88%vltbin his offIoIal
     dutiea.,~and tha offioer should, by kt8er,     lollolt
     the paymnt to him of a bribe, it Would not fo r l
     moment ba queatlonmd that euah lot of tha offloer
     vould oonstitute  a eoliolt8tlon of a bribe vlthln
     th0 ~808pipe 0r th8 18~.  So it la mad muat be true
     here.  A lotter or olroulm,    euoh 08 tha on0 in-
     volved in thla CUO, addressed to l putlaulu
     pereon, a ndaph8aIaIng    in a llur ing
                                           ter m th a
     lup a r lo q ua
                  r lity 0r o er ta 0  ln
                                        ~81 08, g iving
     tb prloee ltvhlohtheyary be pumhaaed,U
     vlgorouely   imp o r tunf xth
                                 q a lddreeaoo to b   and
     we the am, oan he no leer a permona so        "Ilolta-
     tlon, for ordere for euoh ooamoditl lbux vould
     be the nolloltatIau of a bribe t&roe& the
     modfum of a letter, or, Lndeed, than vovld be
     the aaee of like lolIoltatIun proneouted in -non
nonor8ble 0. P. Lookhrrt, pqo   10




JWBtdb




         ATTORNEY
                GXZ?ERAL.
                      01 TEXAS